        Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 1 of 28



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                     )
LINDA NEWTON, individually and on                    )       CASE NO.
behalf of all others similarly situated,             )
                                                     )
                       Plaintiff,                    )       COMPLAINT -- CLASS ACTION
                                                     )
       v.                                            )
                                                     )
WAWA, INC., a New Jersey corporation,                )
                                                     )
                       Defendant.                    )       JURY TRIAL DEMANDED

       Plaintiff Linda Newton (“Plaintiff”), individually and on behalf of all similarly situated

persons, alleges the following against Defendant Wawa, Inc. (“Wawa” or “Defendant”) based on

personal knowledge as to her own experiences and on information and belief from the investigation

of counsel:

                                         INTRODUCTION

       1.      With this action Plaintiff seeks to hold Wawa responsible for the harm it caused her

and thousands of other customers in the massive data breach that took place between March 4,

2019 and December 12, 2019 (the “Data Breach”).

       2.      In the Data Breach, cyber criminals were able to infiltrate Wawa’s computer

systems, migrate to Wawa’s payment card environment, and install malicious software on the point

of sale (POS) systems at potentially all of Wawa’s 850 locations, including convenience stores and

gas stations. Once the malicious software was successfully installed on Wawa’s POS system, the

cyber criminals were able to steal the financial data of millions of unsuspecting customers for most

of a year without being disturbed by Wawa. Wawa’s reckless failure to meet industry standards of

cyber security allowed this to happen.
            Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 2 of 28



           3.      Because of Wawa’s inadequate and negligent security measures and failure to

adequately monitor its payment systems, cyber criminals were able to steal vast amounts of

sensitive personal information, including credit card and debit card numbers, expiration dates,

cardholder names, internal verification codes, and other card information (collectively, “Payment

Data”).

           4.      As a result of the Data Breach, millions of consumers have reportedly had their

sensitive credit and debit card information exposed to fraudsters resulting from purchases made at

Wawa locations.

           5.      Wawa first announced the breach on December 19, 2019, in a press release, stating:

           Wawa is notifying potentially impacted individuals about a data security incident
           that affected customer payment card information used at potentially all Wawa
           locations during a specific timeframe. Based on the investigation to date, the
           information is limited to payment card information, including debit and credit card
           numbers, expiration dates and cardholder names, but does not include PIN numbers
           or CVV2 numbers.1

           6.      As alleged below, Wawa’s failure to implement adequate data security measures

for this sensitive customer information directly and proximately caused injuries to Plaintiff and

the class.

           7.      The Data Breach was the inevitable result of Wawa’s inadequate and negligent data

security measures and cavalier approach to data security. Despite the well-publicized and ever-

growing threat of security breaches involving payment card networks and systems, and despite the

fact that these types of data breaches were and are occurring throughout the restaurant and retail

industries, Wawa failed to ensure that it maintained adequate data security measures causing

customer Payment Data to be stolen.




1
    “Wawa Notifies Customers of Data Security Incident,” WAWA (Dec. 19, 2019).
                                                        2
         Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 3 of 28



       8.      As a direct and proximate consequence of Wawa’s conduct and data security

shortcomings, a massive amount of customer information was stolen from Wawa and placed into

the hands of criminals. Victims of the Data Breach have had their Payment Data compromised,

had their privacy rights violated, been exposed to the increased risk of fraud and identify theft, lost

control over their personal and financial information, and otherwise been injured.

       9.      Moreover, Plaintiff and class members have been forced to spend significant time

associated with, among other things, closing out and opening new credit or debit card accounts,

ordering replacement cards, obtaining fraud monitoring services, losing access to cash flow and

credit lines, monitoring credit reports and accounts, and/or other losses resulting from the

unauthorized use of their cards or accounts.

       10.     Plaintiff and class members seek to recover damages caused by Wawa’s

negligence, negligence per se, breach of contract, and violations of state consumer protection

statutes. Additionally, Plaintiff seeks declaratory and injunctive relief as a result of the conduct of

Wawa discussed herein.

                                             PARTIES
Plaintiff Linda Newton

       11.     Plaintiff Linda Newton is a citizen of Pennsylvania, residing in Lehigh County.

       12.     Plaintiff Newton has been a frequent Wawa customer, shopping at multiple Wawa

locations several times a month, ever month, for years. To give just three examples, she used her

debit card to make purchases at Wawa locations on June 5, 2019, November 27, 2019, and

November 26, 2019.

       13.     There are twenty Wawa gas station and convenience store locations within a thirty-

minute drive of Plaintiff’s home in Center Valley, Pennsylvania.


                                                  3
         Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 4 of 28



        14.    Between March 4 and December 12, 2019, Plaintiff Newton shopped at many of

these locations, and used her debit card to make purchases. For example, she made purchases at

Wawa locations in Quakertown and Allentown, Pennsylvania, and Flemington and Phillipsburg,

New Jersey during the Breach Period.

        15.    She expected that Wawa would use industry best practices to protect her Payment

Data.

        16.    On December 22, 2019, Plaintiff Newton received a “low balance alert” from her

bank.

        17.    She logged into her account and found that someone had used her card to make

fraudulent purchases, including a purchase for gas at a Wawa location in Phillipsburg, New Jersey.

        18.    On December 23, Plaintiff Newton called and spoke with the manager at the New

Jersey location, who told her about the Data Breach. She was on the phone for over half an hour

with Wawa trying to determine how this occurred.

        19.    Newton then drove to the Quakertown Wawa location to speak with the manager.

The manager there was unable to process a refund for the fraudulent purchase.

        20.    Also on December 23, someone used Plaintiff Newton’s bank account and made a

fraudulent purchase of $51.94 at a Walmart.com. This fraudulent purchase overdrew her checking

account causing her to have a negative account balance.

        21.    Plaintiff Newton called her bank to report the fraud, and her debit card was

canceled, leaving her without means to make purchases.

        22.    Plaintiff Newton has been harmed by this data breach, including the fraudulent

charges, lost time responding to it, the time she spent driving to the Quakertown location, as well

as overpayment for goods and fuel at Wawa locations based on an implied part of the bargain that

                                                4
         Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 5 of 28



Wawa would comply with reasonable payment card security standards. She also lost the time value

of the money stolen from her bank account, and has faced hardship from being left without her

debit card.

       23.     Because of the saturation of Wawa locations in the gas station market near her

home, Newton anticipates having to purchase fuel and other items from Wawa in the future. She

is therefore very concerned that Wawa make significant and serious improvements to its data

security, and that these changes be Court ordered and enforceable.

 Defendant Wawa, Inc.

       24.     Defendant Wawa, Inc. is one of the largest privately owned corporations in

America. It is incorporated in New Jersey and maintains its principal place of business at 260 West

Baltimore Pike, Wawa, Pennsylvania 19063.

       25.     Wawa is a sophisticated business that represents itself as being a leader in the

industry and being “fully committed to data security.”

       26.     It operates a chain of gas stations, convenience stores, and related businesses,

including over 850 locations in Pennsylvania, New Jersey, Delaware, Maryland, Virginia,

Washington D.C., and Florida.

                                  JURISDICTION AND VENUE

       27.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332, as amended

by the Class Action Fairness Act of 2005, because the matter in controversy exceeds $5 million,

exclusive of interest and costs, and is a class action in which some members of the class are citizens

of states different than Wawa. See 28 U.S.C. § 1332(d)(2)(A). This Court also has supplemental

jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367.



                                                  5
          Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 6 of 28



         28.    This Court has personal jurisdiction over Defendant, as Wawa’s principal place of

business is in Pennsylvania and a substantial part of the events and/or omissions giving rise to the

claims occurred within this State and District. Venue is also proper in this District under 28 U.S.C.

§ 1391(a)(2).

                                   FACTUAL ALLEGATIONS
    The Data Breach
         29.    On December 19, 2019, Wawa notified the public in “An Open Letter from Wawa

CEO Chris Gheysens to Our Customers” posted on its corporate website that it had suffered a data

breach that compromised customers’ sensitive Payment Data. The notice provides the following:

                Based on our investigation to date, we understand that at different points in
                time after March 4, 2019, malware began running on in-store payment
                processing systems at potentially all Wawa locations. Although the dates
                may vary and some Wawa locations may not have been affected at all, this
                malware was present on most store systems by approximately April 22,
                2019. Our information security team identified this malware on December
                10, 2019, and by December 12, 2019, they had blocked and contained this
                malware.2
         30.    The Notice further states the following about what information was involved:

“Based on our investigation to date, this malware affected payment card information, including

credit and debit card numbers, expiration dates, and cardholder names on payment cards used at

potentially all Wawa in-store payment terminals and fuel dispensers beginning at different points

in time after March 4, 2019 and ending on December 12, 2019.”

         31.    It is apparent from the little information that Wawa has published to date that it did

not use the latest card encryption technology.




2
 “Wawa Data Security – Updates & Customer Resources,” WAWA (Dec. 19, 2019),
https://www.wawa.com/alerts/data-security.
                                                   6
          Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 7 of 28



         32.     Point-to-point encryption technology in POS systems exists that is designed to

defeat card-skimming malware. If Wawa had used this technology, the data breach would not have

happened.

    Industry Standards and Governmental Guidance for Protection of Payment Data

         33.     It is well known that sensitive Payment Data is valuable and frequently targeted by

hackers. In a recent article, Business Insider noted that “[d]ata breaches are on the rise for all kinds

of businesses, including retailers. At least 11 consumer companies reported data breaches in the

last year. Many of them were caused by flaws in payment systems either online or in stores.”3

         34.     Despite the known risk of a data breach and the widespread publicity and industry

alerts regarding the other notable data breaches, Wawa failed to take reasonable steps to adequately

protect its computer systems from being breached, and then failed to detect the Data Breach for

several months.

         35.     Wawa is, and at all relevant times has been, aware that the Payment Data it

maintains as a result of purchases made at its locations is highly sensitive and could be used for

nefarious purposes by third parties, such as perpetrating identity theft and making fraudulent

purchases. Indeed, it used heightened data security technology at its grocery store, pharmacy, and

convenience store locations, but not at the locations that were impacted by the Data Breach.

         36.     Wawa recognizes the importance of adequately safeguarding its customers’

sensitive Payment Data. On its website, Wawa states: “Protecting your privacy is important to

Wawa.” It’s online Privacy Policy, last updated in June 2019—during the heart of the Data




3
 Dennis Green & Mary Hanbury, “If you bought anything from these 11 companies in the last
year, your data may have been stolen,” BUSINESS INSIDER (Aug. 15, 2019),
https://www.businessinsider.com/data-breaches-retailers-consumer-companies-2019-1.
                                                      7
             Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 8 of 28



Breach—states that Wawa is “fully committed to data security.”4

           37.      Wawa is thus aware of the importance of safeguarding its customers’ Payment Data

from the foreseeable consequences that would occur if its data security systems were breached.

           38.      Financial institutions and credit card processing companies have issued rules and

standards governing the basic measures that merchants must take to ensure that consumers’

valuable data is protected.

           39.      The Payment Card Industry Data Security Standard (“PCI DSS”) is a list of twelve

information security requirements that were promulgated by the Payment Card Industry Security

Standards Council. The PCI DSS list applies to all organizations and environments where

cardholder data is stored, processed, or transmitted, and requires merchants like Wawa to protect

cardholder data, ensure the maintenance of vulnerability management programs, implement

strong access control measures, regularly monitor and test networks, and ensure the maintenance

of information security policies.

           40.      The twelve requirements of the PCI DSS are:

                        1. Install and maintain a firewall configuration to protect cardholder data;
                        2. Do not use vendor-supplied defaults for system passwords and other
                            security parameters;
                        3. Protect stored cardholder data;
                        4. Encrypt transmission of cardholder data across open, public networks;
                        5. Protect all systems against malware and regularly update anti-virus
                            software or programs;
                        6. Develop and maintain secure systems and applications;
                        7. Restrict access to cardholder data by business need to know;
                        8. Identify and authenticate access to system components;
                        9. Restrict physical access to cardholder data;
                        10. Track and monitor all access to network resources and cardholder data;
                        11. Regularly test security systems and processes; and
                        12. Maintain a policy that addresses information security for all personnel.5


4
    “Privacy Policy,” WAWA (Last Updated June 24, 2019), https://www.wawa.com/privacy.
5
    Payment Card International (PCI) Data Security Standard, “Requirements and Security Assessment Procedures,
                                                          8
           Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 9 of 28



          41.   Furthermore, PCI DSS sets forth detailed and comprehensive requirements that

must be followed to meet each of the twelve mandates.

          42.   Wawa was at all times fully aware of its data protection obligations in light of its

participation in the payment card processing networks and the stores daily collection and

transmission of thousands of sets of Payment Data.

          43.   Because Wawa accepted payment cards containing sensitive financial information,

it knew that its customers were entitled to and did in fact rely on it to keep that sensitive information

secure from would-be data thieves in accordance with the PCI DSS requirements.

          44.   Additionally, according to the Federal Trade Commission (“FTC”), the failure to

employ reasonable and appropriate measures to protect against unauthorized access to confidential

consumer data constitutes an unfair act or practice prohibited by Section 5 of the Federal Trade

Commission Act of 1914 (“FTC Act”), 15 U.S.C. § 45. See, e.g., F.T.C. v. Wyndham Worldwide

Corp., 799 F.3d 236, 245-47 (3d Cir. 2015); In re BJ’s Wholesale Club, Inc., 140 F.T.C. 465

(2005).

          45.   In 2007, the FTC published guidelines that establish reasonable data security

practices for businesses. The guidelines note that businesses should protect the personal customer

information that they keep; properly dispose of personal information that is no longer needed;

encrypt information stored on computer networks; understand their network’s vulnerabilities; and

implement policies for installing vendor-approved patches to correct security problems. The

guidelines also recommend that businesses consider using an intrusion detection system to expose

a breach as soon as it occurs; monitor all incoming traffic for activity indicating someone may be




Version 3.2.1,” (May 2018), https://www.pcisecuritystandards.org/documents/PCI_DSS_v3-2-
1.pdf?agreement=true&time=1574069601944.
                                                     9
         Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 10 of 28



trying to hack the system; watch for large amounts of data being transmitted from the system; and

have a response plan ready in the event of a breach.

        46.     The FTC has also published a document, entitled “Protecting Personal Information:

A Guide for Business,” which highlights the importance of having a data security plan, regularly

assessing risks to computer systems, and implementing safeguards to control such risks.6

        47.     The FTC has issued orders against businesses that failed to employ reasonable

measures to secure Payment Card Data. These orders provide further guidance to businesses in

regard to their data security obligations.

        48.     As noted above, Wawa was aware of the need to have adequate data security

systems in place.

        49.     Despite this, Wawa failed to upgrade and maintain its data security systems in a

meaningful way so as to prevent data breaches. Wawa’s cyber security runs afoul of industry best

practices and standards. More specifically, the security practices in place at Wawa are in stark

contrast and directly conflict with the PCI DSS core security standards.

        50.     Had Wawa maintained its information technology systems (“IT systems”),

adequately protected them, and had adequate security safeguards in place, it could have prevented

the Data Breach.

        51.     As a result of industry warnings, awareness of industry best practices, the PCI DSS,

and numerous well-documented restaurant and retail (and other) data breaches, Wawa was alerted

to the risk associated with failing to ensure that its IT systems were adequately secured.

        52.     Wawa was not only aware of the threat of data breaches, generally, but was aware

of the specific danger of malware infiltration. Malware has been used recently to infiltrate large


6
 FTC, Protecting Personal Information: A Guide for Business, https://www.ftc.gov/system/files/documents/plain-
language/pdf-0136_proteting-personal-information.pdf (last visited November 8, 2019).
                                                     10
        Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 11 of 28



retailers such as, inter alia, Target, GameStop, Chipotle, Jason’s Deli, Chili’s Bar & Grill, Hy-

Vee, Sally Beauty, Neiman Marcus, Michaels Stores, and Supervalu. As a result, Wawa was aware

that malware is a real threat and is a primary tool of infiltration used by hackers.

        53.     In addition to the publicly announced data breaches described above, Wawa knew

or should have known of additional warnings regarding malware infiltrations from the U.S.

Computer Emergency Readiness Team, a government unit within the Department of Homeland

Security, which alerted retailers to the threat of malware on July 31, 2014, and issued a guide for

retailers on protecting against the threat of malware, which was updated on August 27, 2014.7

        54.     Likewise, in October 2014—over six years ago—then-President Barak Obama

signed an executive order and started the BuySecure Initiative with the goal of improving data

security in the payment card industry to combat “America’s fastest-growing crime.”8 Many of the

enhanced security measures advocated in the BuySecure Initiative over half a decade ago were

never implemented by Wawa.

        55.     Despite the fact that Wawa was on notice of the very real possibility of consumer

data theft associated with its security practices and that Wawa knew or should have known about

the elementary infirmities associated with its security systems, it still failed to make necessary

changes to its security practices and protocols, and permitted massive malware intrusions to occur

for months on end.

        56.     And this despite passing along the costs of maintaining up-to-date POS systems

onto its customers.

        57.     Any merchant that accepts payment cards, such as Wawa, is quite used to the idea


7
  See U.S. COMPUTER EMERGENCY READINESS TEAM, “Alert (TA14-212A): Backoff Point-of-Sale Malware,” (July
31, 2014) (revised Sept. 30, 2016), https://www.us-cert.gov/ncas/alerts/TA14-212A.
8
  “FACT SHEET: Safeguarding Consumers’ Financial Security,” THE WHITE HOUSE: OFFICE OF THE PRESS
SECRETARY (Oct. 17, 2014), https://obamawhitehouse.archives.gov/the-press-office/2014/10/17/fact-sheet-
safeguarding-consumers-financial-security.
                                                   11
         Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 12 of 28



of passing along costs to consumers. This is because for the privilege of accepting payment cards

for sales, the merchant must pay transaction and account fees.9

        58.      One of the costs of accepting payment cards is the additional security that is

required. And businesses don’t offer this added security to their consumers for free—it too is built

into the price. Yet here, Wawa customers did not get what they paid for.

        59.      Wawa at all times relevant to this action had a duty to Plaintiff and members of the

class to: (a) properly secure Payment Data submitted to or collected at Wawa locations and on

Wawa’s internal networks; (b) encrypt Payment Data using industry standard methods; (c) use

available technology to defend its systems from well-known methods of invasion; (d) act

reasonably to prevent the foreseeable harms to Plaintiff and the class, which would naturally result

from Payment Data theft; and (e) monitor its POS systems for signs of malware to identify and

mitigate any data breaches immediately.

        60.      Wawa permitted customers’ Payment Data to be compromised by failing to take

reasonable steps against an obvious threat.

        61.      In addition, leading up to the Data Breach, and during the course of the breach itself

and the investigation that followed, Wawa failed to follow the guidelines set forth by the FTC.

        62.      Industry experts are clear that a data breach is indicative of data security failures.

Indeed, Julie Conroy—research director at the research and advisory firm Aite Group—has

identified that: “If your data was stolen through a data breach that means you were somewhere out

of compliance” with payment industry data security standards.10


9
 See, e.g., “Business and Credit Card Convenience Fees,” THE BALANCE, https://www.thebalance.com/can-
businesses-charge-a-credit-card-convenience-fee-4155333 (“Businesses that routinely accept credit cards typically
build the cost of the accepting cards into their prices.”); see also “New Rules on Electronic Payments Lower Costs
for Retailers,” FED. TRADE COMM’N (Sept. 2011), https://www.ftc.gov/tips-advice/business-center/guidance/new-
rules-electronic-payments-lower-costs-retailers (discussing payment card fees).
10
   Lisa Baertlein, “Chipotle Says Hackers Hit Most Restaurants in Data Breach,” REUTERS (May 26, 2017),
                                                        12
          Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 13 of 28



          63.      The Data Breach is particularly egregious and Wawa’s data security failures are

particularly alarming given that the breach resulted in potentially millions of cards being stolen

and illegally placed for sale on the dark web. Further, the sheer length of time the Data Breach was

permitted to go on for, over nine months. Clearly, had Wawa utilized adequate data security and

data breach precautions, the window of the Data Breach would have been significantly mitigated,

and the level of impact could have been reduced, had the breach been permitted to happen at all in

the first place.

          64.      One commentator in the data security industry noted as to a previous, unrelated data

breach:

            . . . 2 million cards on sale on the dark web would indicate this was a very
            successful project for the cybercriminals involved, and one which is likely to
            be incredibly profitable. POS-malware breaches happen in the US with
            alarming regularity, and businesses should be well aware that they need to not
            only protect their central networks but also need to account for physical
            locations as well. . . . Moving forward, financial institutions should consider
            implementing a system of two-factor authentication in conjunction with a
            passive biometric solutions in order to mitigate the entirely avoidable outcomes
            of security incidents such as this.11
          65.      With Payment Data stolen from potentially 850 locations over a nine-month period,

this Data Breach clearly marks a highly successful outing for criminals and an exceptionally poor

showing for Wawa’s data security.

          66.      As a result of the events detailed herein, Plaintiff and members of the class suffered

actual palpable fraud and losses resulting from the Data Breach, including loss of time and money

resolving fraudulent charges; loss of time and money obtaining protections against future identity

theft; financial losses related to the purchases made at Wawa that Plaintiff and class members




http://www.reuters.com/article/us-chipotle-cyber-idUSKBN18M2BY.
11
   “Cyber Attack on Earl Enterprises (Planet Hollywood),” is Buzznews (Apr. 1, 2019),
https://www.informationsecuritybuzz.com/expert-comments/cyber-attack-on-earl-enterprises- planet-hollywood/.
                                                      13
        Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 14 of 28



would not have made had they known of Wawa’s careless approach to cybersecurity; lost control

over the value of personal information; unreimbursed losses relating to fraudulent charges; losses

and fees relating to exceeding credit and debit card limits, balances, and bounced transactions;

harm resulting from damaged credit scores and information; and other harm resulting from the

unauthorized use or threat of unauthorized use of stolen Payment Data.

       67.     These costs and expenses will continue to accrue as additional fraud alerts and

fraudulent charges occur and are discovered.

       68.     For example, the Payment Data stolen from Wawa’s locations can be used to drain

debit card-linked bank accounts, make “clone” credit cards, or to buy items on certain less- secure

websites.

                                    CLASS ALLEGATIONS
       69.     Plaintiff brings this action individually and on behalf of the following class

pursuant to FED. R. CIV. P. 23:

        Nationwide Class: All individuals in the United States who had their credit or
        debit Payment Data compromised as a result of the Wawa, Inc. data breach
        between March 4, 2019 and December 12, 2019.

       70.     Excluded from the class are Wawa, its affiliates, officers, directors, assigns,

successors, and the Judge(s) assigned to this case. Plaintiff reserve the right to modify, change, or

expand the definitions of the class based on discovery and further investigation.

       71.     Alternatively, Plaintiff proposes subclasses by state or groups of materially similar

states, defined as follows:

       Statewide [name of State] Class: All individuals in the State(s) of [Name of
       State(s)] who had their credit or debit Payment Data compromised as a result of the
       Wawa, Inc. data breach between March 4, 2019 and December 12, 2019.

       72.     Numerosity: While the precise number of class members has not yet been


                                                 14
        Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 15 of 28



determined, members of the class are so numerous that their individual joinder is impracticable, as

the proposed class appears to include members who are geographically dispersed across multiple

states. Upon information and belief, the Data Breach affected millions of consumers across the

United States.

        73.      Typicality: Plaintiff’s claims are typical of the claims of the class. Plaintiff and all

members of the class were injured through Wawa’s uniform misconduct. The same event and

conduct that gave rise to Plaintiff’s claims are identical to those that give rise to the claims of every

other class member because Plaintiff and each member of the class had their sensitive data and

Payment Data compromised in the same way by the same conduct by Wawa.

        74.      Adequacy: Plaintiff is an adequate representative of the class because Plaintiff’s

interests do not conflict with the interests of the class that they seek to represent; Plaintiff has

retained counsel competent and highly experienced in class action litigation; and Plaintiff and

Plaintiff’s counsel intend to prosecute this action vigorously. The interests of the class will be

fairly and adequately protected by Plaintiff and her counsel.

        75.      Superiority: A class action is superior to other available means of fair and efficient

adjudication of the claims of Plaintiff and the class. The injury suffered by each individual class

member is relatively small in comparison to the burden and expense of individual prosecution of

complex and expensive litigation. It would be very difficult if not impossible for members of the

class individually to effectively redress Wawa’s wrongdoing. Even if class members could afford

such individual litigation, the court system could not. Individualized litigation presents a potential

for inconsistent or contradictory judgments. Individualized litigation increases the delay and

expense to all parties, and to the court system, presented by the complex legal and factual issues

of the case. By contrast, the class action device presents far fewer management difficulties and


                                                   15
        Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 16 of 28



provides the benefits of single adjudication, economy of scale, and comprehensive supervision by

a single court.

Existence and Predominance of Common Questions of Fact and Law:

       76.        Common questions of law and fact exist as to Plaintiff and all members of the class.

These questions predominate over the questions affecting individual class members. These

common legal and factual questions include, but are not limited to, the following:

             •    whether Wawa engaged in the wrongful conduct alleged herein;

             •    whether Wawa owed a duty to Plaintiff and members of the class to adequately

                  protect their Payment Data, and whether it breached this duty;

           •      whether Wawa violated federal and state laws thereby breaching its duties to

                  Plaintiff and the class as a result of the Data Breach;

           •      whether Wawa knew or should have known that its computer and network systems

                  were vulnerable to attacks from hackers and cyber criminals;

           •      whether Wawa’s conduct, including its failure to act, resulted in or was the

                  proximate cause of the breach of its computer and network systems resulting in the

                  theft of customers’ Payment Data;

           •      whether Wawa wrongfully failed to inform Plaintiff and members of the class that

                  it did not maintain computer software and other security procedures and

                  precautions sufficient to reasonably safeguard consumers’ sensitive financial and

                  personal data;

           •      whether Wawa breached an implied contract to use industry best practices and to

                  comply with FTC guidance to protect Plaintiff and the class’s Payment Data;

           •      whether Wawa breached the implied covenant of good faith and fair dealing in its

                                                     16
        Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 17 of 28



               contracts with Plaintiff and the class;

           •   whether Wawa continues to breach duties to Plaintiff and the class;

           •   whether Wawa has sufficiently addressed, remedied, or protected Plaintiff and

               class members following the Data Breach and has taken adequate preventive and

               precautionary measures to ensure the Plaintiff and class members will not

               experience further harm;

           •   whether Plaintiff and members of the class suffered injury as a proximate result of

               Wawa’s conduct or failure to act; and

           •   whether Plaintiff and the class are entitled to recover damages, equitable relief, and

               other relief, and the extent of the remedies that should be afforded to Plaintiff and

               the class.

       77.     Wawa has acted or refused to act on grounds generally applicable to Plaintiff and

the other members of the class, thereby making appropriate final injunctive relief and declaratory

relief with respect to the class as a whole.

       78.     Given that Wawa has engaged in a common course of conduct as to Plaintiff and

the class, similar or identical injuries and common law and statutory violations are involved and

common questions far outweigh any potential individual questions.

       79.     The class is defined in terms of objective characteristics and common transactional

facts; namely, the exposure of sensitive Payment Data to cyber criminals due to Wawa’s failure to

protect this information, adequately warn the class that it lacked adequate data security measures,

and failure to adequately warn that it was breached. Class membership will be readily ascertainable

from Wawa’s business records.

       80.     Plaintiff reserves the right to revise the above class definitions and any of the

                                                  17
          Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 18 of 28



averments of fact herein based on facts adduced in discovery.

                                           COUNT I
                                          Negligence
                              (On Behalf of Plaintiff and the Class)
          81.   Plaintiff realleges and incorporates all previous allegations as though fully set forth

herein.

          82.   Wawa collected Payment Data from Plaintiff and class members in exchange for

its sale of goods and other services at its impacted locations.

          83.   Wawa owed a duty to Plaintiff and the class to maintain confidentiality and to

exercise reasonable care in safeguarding and protecting their financial and personal information in

Wawa’s possession from being compromised by unauthorized persons. This duty included, among

other things, designing, maintaining, and testing Wawa’s networks and data security systems to

ensure that Plaintiff’s and class members’ financial and personal information in Hy- Vee’s

possession was adequately protected in the process of collection and following collection while

stored on Wawa’s systems.

          84.   Wawa further owed a duty to Plaintiff and class members to implement processes

that would detect a breach of its security system in a timely manner and to timely act upon warnings

and alerts, including those generated by its own security systems.

          85.   Wawa owed a duty to Plaintiff and class members to provide security consistent

with industry standards and requirements and to ensure that its computer systems and networks—

and the personnel responsible for them—adequately protected the financial and personal

information of Plaintiff and class members whose confidential data Wawa obtained and

maintained.

          86.   Wawa knew, or should have known, of the risks inherent in collecting and storing


                                                  18
          Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 19 of 28



the financial and personal information of Plaintiff and class members and of the critical importance

of providing adequate security for that information.

          87.   Wawa’s conduct created a foreseeable risk of harm to Plaintiff and members of the

class. This conduct included but was not limited to Wawa’s failure to take the steps and

opportunities to prevent and stop the Data Breach as described herein. Wawa’s conduct also

included its decision not to comply with industry standards for the safekeeping and maintenance

of the financial and personal information of Plaintiff and class members.

          88.   Wawa knew or should have known that it had inadequate computer systems and

data security practices to safeguard such information, and Wawa knew or should have known that

hackers would attempt or were attempting to access the personal financial information in databases

such as Wawa’s.

          89.   Wawa breached the duties it owed to Plaintiff and members of the class by failing

to exercise reasonable care and implement adequate security systems, protocols, and practices

sufficient to protect the medical, financial, and personal information of Plaintiff and members of

the class, as identified above. This breach was a proximate cause of injuries and damages suffered

by Plaintiff and class members.

          90.   As a direct and proximate result of Wawa’s negligent conduct, Plaintiff and class

members have been injured and are entitled to damages in an amount to be proven at trial.

                                           COUNT II
                                       Negligence Per Se
                               (On Behalf of Plaintiff and the Class)
          91.   Plaintiff realleges and incorporates all previous allegations as though fully set forth

herein.

          92.   Pursuant to the FTC Act, 15 U.S.C. § 45, Wawa had a duty to provide fair and

                                                  19
         Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 20 of 28



adequate computer systems and data security practices to safeguard Plaintiff’s and class members’

personal information.

         93.   Section 5 of the FTC Act prohibits “unfair . . . practices in or affecting commerce,”

including, as interpreted and enforced by the FTC, the unfair act or practice by businesses, such as

Wawa, of failing to use reasonable measures to protect Payment Data. The FTC publications and

orders described above also form part of the basis of Wawa’s duty to protect Plaintiff’s and class

members’ sensitive information.

         94.   Wawa violated Section 5 of the FTC Act (and similar state statutes) by failing to

use reasonable measures to protect Payment Data and not complying with applicable industry

standards, including PCI DSS, as described in detail herein. Wawa’s conduct was particularly

unreasonable given the nature and amount of Payment Data it collected and stored and the

foreseeable consequences of a data breach, including, specifically, the immense damages that

would result to consumers and financial institutions.

         95.   The harm that has occurred is the type of harm the FTC Act (and similar state

statutes) is intended to guard against. Indeed, the FTC has pursued numerous enforcement actions

against businesses that, as a result of their failure to employ reasonable data security measures and

avoid unfair and deceptive practices, caused the same harm as that suffered by Plaintiff and the

class.

         96.   Wawa had a duty to Plaintiff and class members to implement and maintain

reasonable security procedures and practices to safeguard Plaintiff’s and class members’ personal

information.

         97.   Wawa breached its duties to Plaintiff and class members under the FTC Act (and

similar state statutes), by failing to provide fair, reasonable, or adequate computer systems and

                                                 20
        Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 21 of 28



data security practices to safeguard Plaintiff’s and class members’ financial and personal

information.

       98.     Wawa’s violation of Section 5 of the FTC Act (and similar state statutes) and its

failure to comply with applicable laws and regulations constitutes negligence per se.

       99.     But for Wawa’s wrongful and negligent breach of its duties owed to Plaintiff and

class members, they would not have been injured.

       100.    The injury and harm suffered by Plaintiff and class members was the reasonably

foreseeable result of Wawa’s breach of its duties. Wawa knew or should have known that it was

failing to meet its duties and that its breach would cause Plaintiff and class members to suffer the

foreseeable harms associated with the exposure of their Payment Data.

       101.    Had Plaintiff and class members known that Wawa did and does not adequately

protect customer Payment Data, they would not have made purchases at Wawa’s locations.

       102.    As a direct and proximate result of Wawa’s negligence per se, Plaintiff and class

members have suffered harm, including but not limited to loss of time and money resolving

fraudulent charges; loss of time and money obtaining protections against future identity theft;

financial losses related to the purchases made at Wawa that Plaintiff and class members would not

have made had they known of Wawa’s careless approach to cyber security; lost control over the

value of personal information; unreimbursed losses relating to fraudulent charges; losses relating

to exceeding credit and debit card limits and balances; harm resulting from damaged credit scores

and information; and other harm resulting from the unauthorized use or threat of unauthorized use

of stolen Payment Data, entitling them to damages in an amount to be proven at trial.

                                        COUNTI III
                                 Breach of Implied Contract
                             (On Behalf of Plaintiff and the Class)

                                                21
          Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 22 of 28



          103.   Plaintiff realleges and incorporates all previous allegations as though fully set forth

herein.

          104.   Plaintiff and class members who made purchases at Wawa’s locations during the

period in which the Data Breach occurred had implied contracts with Wawa.

          105.   Specifically, Plaintiff and class members paid money to Wawa and, in connection

with those transactions, provided Wawa with their Payment Data. In exchange, Wawa agreed,

among other things: (1) to provide gasoline and other goods and services to Plaintiff and class

members at its various locations; (2) to take reasonable measures to protect the security and

confidentiality of Plaintiff’s and class members’ Card Information; and (3) to protect Plaintiff’s

and class members’ personal information in compliance with federal and state laws and regulations

and industry standards.

          106.   Through privacy policies, codes of conduct, company security practices, and other

conduct, including statements such as “Protecting your privacy is important to Wawa” and “Wawa

is fully committed to data security,” Wawa implicitly promised to safeguard Plaintiff’s and the

Class members’ Payment Data in exchange for their purchases.

          107.   Protection of personal information was a material term of the implied contracts

between Plaintiff and class members, on the one hand, and Wawa, on the other hand. Indeed, as

described above, Wawa recognized the importance of data security and privacy of customers’

sensitive financial information in the privacy policy. Had Plaintiff and class members known that

Wawa would not adequately protect customer Payment Data, they would not have made purchases

at Wawa’s locations.

          108.   Wawa did not satisfy its promises and obligations to Plaintiff and class members

under the implied contracts because it did not take reasonable measures to keep their personal

information secure and confidential and did not comply with the applicable laws, regulations, and
                                                   22
        Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 23 of 28



industry standards.

       109.    Wawa materially breached its implied contracts with Plaintiff and class members

by failing to implement adequate payment card and Payment Data security measures.

       110.    Plaintiff and class members fully performed their obligations under their implied

contracts with Wawa.

       111.    Wawa’s failure to satisfy its obligations led directly to the successful intrusion of

Wawa’s computer servers and stored Payment Data and led directly to unauthorized parties access

and exfiltration of Plaintiff’s and class members’ Payment Data.

       112.    Wawa breached these implied contracts as a result of its failure to implement

security measures.

       113.    Also, as a result of Wawa’s failure to implement the security measures, Plaintiff

and class members have suffered actual damages resulting from the theft of their personal

information and remain at imminent risk of suffering additional damages in the future.

       114.    Accordingly, Plaintiff and class members have been injured as a proximate result

of Wawa’s breaches of implied contracts and are entitled to damages and/or restitution in an

amount to be proven at trial.

                                          COUNT IV
                   Violation of the Pennsylvania Unfair Trade Practices Act
                                73 PA. STAT. ANN. § 201-1, et seq.
                             (On Behalf of Plaintiff and the Class)
       115.    Plaintiff incorporates by reference all allegations of the preceding paragraphs as

though fully set forth herein.

       116.    Plaintiff and the Class purchased goods from Defendant in “trade” and “commerce”

as defined in 73 Pa. Stat. Ann. § 201-2 for personal, family, and/or household purposes.



                                                23
        Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 24 of 28



       117.    Defendant engaged in unlawful, unfair, and deceptive acts and practices,

misrepresentations, and the concealment, suppression, and omission of material facts with respect

to the sale and advertisement of the goods purchased by Plaintiff and the Class in violation of 73

Pa. Stat. Ann. §§ 201-2 and -3, including but not limited to the following:

               a. Defendant misrepresented material facts pertaining to the sale of goods to

                   Plaintiff and the Class by representing that Defendant would maintain adequate

                   data privacy and security practices and procedures to safeguard the Payment

                   Data of the Class from unauthorized disclosure, release, data breach, and theft,

                   in violation of 73 Pa. Stat. Ann. § 201-2(4)(v), (ix), and (xxi).

               b. Defendant misrepresented material facts pertaining to the sale of goods to

                   Plaintiff and the Class by representing that it did and would comply with the

                   requirements of relevant federal and state laws pertaining to the privacy and

                   security of the Class’s Payment Data, in violation of 73 Pa. Stat. Ann. § 201-

                   2(4)(v), (ix), and (xxi).

               c. Defendant omitted, suppressed, and concealed the material fact of the

                   inadequacy of the privacy and security protections for the Class’s Payment

                   Data, in violation of in violation of 73 Pa. Stat. Ann. § 201-2(4)(v), (ix), and

                   (xxi).

               d. Defendant engaged in unfair, unlawful, and deceptive acts and practices with

                   respect to the sale of medical supplies by failing to maintain the privacy and

                   security of the Class’s Payment Data, in violation of duties imposed by and

                   public policies reflected in applicable federal and state laws, resulting in the

                   Data Breach. These unfair, unlawful, and deceptive acts and practices violated

                   duties imposed by laws, including the FTCA, 15 U.S.C. § 45 and implementing

                   guidance and regulations.



                                                 24
        Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 25 of 28




               e. Defendant engaged in unlawful, unfair, and deceptive acts and practices with

                   respect to the sale of goods by failing to discover the Data Breach and notify

                   the Class about it in a timely manner; and

               f. Defendant engaged in unlawful, unfair, and deceptive acts and practices with

                   respect to the sale of goods by failing to take proper action following the Data

                   Breach to enact adequate privacy and security measures and protect the Class’s

                   Payment Data from further unauthorized disclosure, release, data breach, and

                   theft.
        118. Further, Pennsylvania courts look to decisions interpreting the FTCA, 15 U.S.C.

 § 45(a) for guidance and interpretation of the Pennsylvania Unfair Trade Practices and Consumer

 Protection Law. Commonwealth by Shapiro v. Golden Gate Nat'l Senior Care LLC, 194 A.3d

 1010, 1024 n.7 (Pa. 2018).

       119.    As discussed above, the FTC and courts interpreting the FTCA have concluded the

failure to employ reasonable and appropriate measures to protect against unauthorized access to

confidential consumer data constitutes an unfair act or practice prohibited by Section 5 of the

Federal Trade Commission Act of 1914 (“FTC Act”), 15 U.S.C. § 45. See, e.g., F.T.C. v. Wyndham

Worldwide Corp., 799 F.3d 236, 245-47 (3d Cir. 2015); In re BJ’s Wholesale Club, Inc., 140 F.T.C.

465 (2005).

       120.     Defendant’s failure to employ reasonable and appropriate measures, including

widely followed industry practices such as point-to-point encryption or the requirements of the

PCI DSS, and its continued acceptance of Plaintiff’s and the Class members’ payment cards,

constituted an unfair or deceptive trade practice, in violation of 73 Pa. Stat. Ann. §§ 201-2(4)(v),

(ix), and (xxi), and 201-3.

       121.    The above unlawful, unfair, and deceptive acts and practices by Defendant were

unethical, oppressive, and unscrupulous. These acts caused substantial injury to consumers that
                                                25
          Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 26 of 28



the consumers could not reasonably avoid; this substantial injury outweighed any benefits to

consumers or to competition.

          122.   Defendant knew or should have known that its computer systems and data security

practices were inadequate to safeguard the Class’s Payment Data and that risk of a data breach or

theft was highly likely. Defendant’s actions in engaging in the above-named deceptive acts and

practices were negligent, knowing and willful, and/or wanton and reckless with respect to the

rights of members of the Class.

          123.   As a direct and proximate result of Defendant’s deceptive acts and practices,

Plaintiff and Class members suffered an ascertainable loss of money or property, as described

above, including the loss of their legally protected interest in the confidentiality and privacy of

their Payment Data.

          124.   Plaintiff and The Class seek relief under 73 Pa. Cons. Stat. § 201-9.2, including

injunctive relief, actual damages or $100 per Class member, whichever greater, treble damages,

and attorney fees and costs.

                                            COUNT V
                                      Unjust Enrichment
                               (On Behalf of Plaintiff and the Class)
          125.   Plaintiff realleges and incorporates all previous allegations as though fully set forth

herein.

          126.   This claim is plead in the alternative to the above implied contract claim.

          127.   Plaintiff and class members conferred a monetary benefit upon Wawa in the form

of monies paid for the purchase of goods and services at its locations.

          128.   Wawa appreciated or had knowledge of the benefits conferred upon them by

Plaintiff and class members. Wawa also benefited from the receipt of Plaintiff’s and class

members’ Payment Data, as this was utilized by Wawa to facilitate payment to it.
                                                   26
        Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 27 of 28



       129.    The monies for goods, gasoline, and other related services that Plaintiff and class

members paid to Wawa were supposed to be used by Wawa, in part, to pay for the administrative

costs of reasonable data privacy and security practices and procedures.

       130.    As a result of Wawa’s conduct, Plaintiff and class members suffered actual

damages in an amount equal to the difference in value between their purchases made with

reasonable data privacy and security practices and procedures that Plaintiff and class members

paid for, and those purchases without unreasonable data privacy and security practices and

procedures that they received.

       131.    Under principals of equity and good conscience, Wawa should not be permitted to

retain the money belonging to Plaintiff and class members because Wawa failed to implement (or

adequately implement) the data privacy and security practices and procedures that Plaintiff and

class members paid for and that were otherwise mandated by federal, state, and local laws and

industry standards.

       132.    Wawa should be compelled to disgorge into a common fund for the benefit of

Plaintiff and class members all unlawful or inequitable proceeds received by it as a result of the

conduct and Data Breach alleged herein.

                                     PRAYER FOR RELIEF
        Plaintiff Linda Newton, on behalf of herself and all others similarly situated, respectfully

 requests that the Court grant the following relief:

        A.      Certify this case as a class action pursuant to FED. R. CIV. P. 23(a) and (b)(3),

 and, pursuant to FED. R. CIV. P. 23(g), appoint Plaintiff as class representative and her counsel

 as class counsel.

        B.      Award Plaintiff and the class appropriate monetary relief, including actual, treble,

 and/or statutory damages, restitution, and disgorgement.

                                                 27
       Case 5:19-cv-06147-GEKP Document 1 Filed 12/27/19 Page 28 of 28



       C.      Award Plaintiff and the class equitable, injunctive and declaratory relief as may

be appropriate. Plaintiff, on behalf of the class, seek appropriate injunctive relief designed to

protect against the recurrence of a data breach by adopting and implementing best security data

practices to safeguard customers’ financial and personal information, extend credit monitoring

services and similar services to protect against all types of identity theft, especially including

card theft and fraudulent card charges, and to provide elevated credit monitoring services to

minor and elderly class members who are more susceptible to fraud and identity theft.

       D.      Award Plaintiff and the class pre-judgment and post-judgment interest to the

maximum extent allowable.

       E.      Award Plaintiff and the class reasonable attorney fees, costs, and expenses.

       F.      Any other favorable relief as allowable under law or at equity.

Dated: December 26, 2019                            Respectfully submitted,

                                                    /s/ Benjamin F. Johns
                                                    Benjamin F. Johns
                                                    Mark B. DeSanto
                                                    Andrew W. Ferich
                                                    CHIMICLES SCHWARTZ KRINER
                                                     & DONALDSON-SMITH LLP
                                                    One Haverford Centre
                                                    361 Lancaster Avenue
                                                    Haverford, PA 19041
                                                    (610) 642-8500
                                                    bfj@chimicles.com
                                                    mbd@chimicles.com
                                                    awf@chimicles.com

                                                    Attorneys for Plaintiff
                                                    William B. Federman,
                                                    Pro Hac Vice application to be filed
                                                    FEDERMAN & SHERWOOD
                                                    10205 N. Pennsylvania Ave.
                                                    Oklahoma City, Oklahoma 73120
                                                    (405) 235-1560
                                                    (405) 239-2112 (facsimile)
                                                    wbf@federmanlaw.com
                                               28
